Citation Nr: 1639245	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-32 057	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial evaluation for status post septoplasty with residual of tingling sensations inside the nose.

2.  Entitlement to service connection for a thyroid disability, to include hypothyroidism and/or hyperthyroidism.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In May 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  No additional evidence has been received and thus the Board may proceed with appellate review.

The Board notes that although the Veteran did not did not perfect an appeal for entitlement to service connection for a thyroid disability, the claim has been certified to the Board, and the undersigned Veterans Law Judge received testimony on that issue at the video conference hearing in May 2016.  Accordingly, the Board will accept jurisdiction of the claim.  See generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Board has recharacterized the Veteran's service connection claim for anxiety and depression more broadly as a claim for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Similarly, the Board has recharacterized the Veteran's service connection claim for hyperthyroidism more broadly to include any thyroid disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The issues of entitlement to service connection for a thyroid disability, to include hypothyroidism and/or hyperthyroidism, entitlement to a compensable initial evaluation for status post septoplasty with residual of tingling sensations inside the nose and entitlement to service connection for an acquired psychiatric disorder, to include anxiety and/or depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran's diabetes mellitus, type II, is related to active duty or manifested to a compensable degree within one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An October 2009 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for diabetes mellitus, type II, and notified the Veteran of the criteria pertinent to the establishment of the effective date and disability ratings.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's identified medical records with respect to his diabetes mellitus, type II have been obtained and are associated with the claims file.  However, complete service treatment records have not been obtained as a separation examination is not of record.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  In February 2010 correspondence, the Veteran was notified of the unavailability of the separation examination.  Additionally, in May 2016 testimony, the Veteran reported he did not recall complaining of any symptoms that would later be used to diagnose diabetes at the time of separation.  Thus, a remand for further assistance is not necessary.

Also with respect to the duty to assist, VA afforded the Veteran a June 2012 VA examination and obtained a medical opinion as to the claim for service connection for diabetes mellitus, type II.  The June 2012 VA examiner reviewed the Veteran's relevant medical history and lay statements and provided an opinion as to the clinical findings.  In addition, the June 2012 VA examiner provided an adequate rationale for the opinion provided, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim diabetes mellitus, type II.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's May 2016 hearing focused on the elements necessary to substantiate the claims for service connection for diabetes mellitus, type II, and the Veterans Law Judge outlined the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veterans Law Judge solicited information as to any potential outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the appeal for entitlement to service connection for diabetes mellitus, type II.  Additionally, the Veteran has not identified any relevant evidence that is outstanding with respect to the claim for diabetes mellitus, type II.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for service connection for diabetes mellitus, type II.  As such, appellate review may proceed without prejudice to the Veteran as to his claim.

II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

In addition, certain chronic diseases, such as diabetes, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his current diabetes mellitus, type II, had its onset during active duty.  Specifically, he contends that a high blood sugar reading during service indicated the onset of diabetes mellitus, type II.

Initially, the June 2012 VA examination report endorsed a diagnosis of diabetes mellitus, type II.  As such, the Board finds the Veteran has established a current disability for service connection purposes. 

With respect to an in-service injury or disease, the Veteran does not assert that he was exposed to an herbicide agent during active duty, and the evidence does not show that he had relevant military service which would serve as a basis to presume such exposure.  As such, the Board finds he is not entitled to the benefit of the presumption of herbicide exposure, and service connection is not warranted on this presumptive basis.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Additionally, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  However, an April 1986 service treatment record does indicate an elevated glucose level of 140 mg/dL.  As such, the Board finds the Veteran has established an in-service event for service connection purposes. 

With respect to a nexus between the current disability and in-service event, the only competent medical opinion of record is the June 2012 VA opinion, which weighs against the Veteran's claim.  The June 2012 VA examiner noted the elevated in-service serum glucose reading of 140 mg/dL on April 17, 1986, but noted it was drawn at 11:24AM, and may have not been fasting specimen and that even if it were a fasting specimen, there were no confirmatory repeat values.  The VA examiner also noted all other values through 1999 were normal.  This is supported by an April 22, 1986 glucose test which documented a glucose reading of 85 mg/dL, which was within the normal range.  This is also supported by a July 1985 service treatment record which documented a glucose reading of 92 mg/dL, an April 1989 service treatment record which documented a glucose reading of 84 mg/dL and a February 1991 service treatment record which documented a glucose reading of 94 mg/dL, which were all within the normal range.  The June 2012 VA examiner found the Veteran was diagnosed with impaired fasting glucose in 2005 and the diagnosis of diabetes was not confirmed until 2007.  The June 2012 VA examiner opined that based upon total medical evidence of record, it was less likely than not that the Veteran's current diabetes mellitus, type II, was related to the one elevated reading in April 1986 during active duty. 

The only evidence indicating an association between the current diabetes mellitus, type II, and active duty are the Veteran's own assertions.  The Veteran, in May 2016 testimony, reported that he was diagnosed with diabetes approximately 10 years ago but stated that the symptoms of skin tingling, occasional light headedness, and dizziness started around 1996.  He further testified he was told to watch his weight and diet.  It is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of diabetes mellitus, type II, is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  As such, the Board finds the question of whether the Veteran's current diabetes mellitus, type II, had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of diabetes mellitus, type II.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current diabetes mellitus, type II, is related to his active duty service.  Moreover, such a finding is not supported by the record.  Specifically, although a January 1983 service treatment record documented dizziness, among other symptoms, such was assessed as a bacterial upper respiratory infection.  Similarly, although a May 1994 service treatment record noted symptoms which included dizziness and light headedness, a diagnosis of viral syndrome was provided rather than diabetes.  There are no service treatment records which link the Veteran's reported symptoms of skin tingling, occasional light headedness, and dizziness to diabetes mellitus, type II.  Additionally, while a May 1989 service treatment record documented the Veteran desired to reduce his weight; there was no indication that such was related to diabetes mellitus, type II.  Furthermore, in a January 1999 service treatment record the Veteran checked no in response to a question as to if he had or had had diabetes.  October 1988, February 1991, March 1993 and August 1999 service treatment records noted the Veteran's medical history was negative for diabetes.  

Additionally, the evidence does not demonstrate that diabetes mellitus, type II, manifested to a compensable degree within one year of separation from active duty, and thus may not be presumed to have been incurred in service.  38 U.S.C.A. 
 §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Specifically, as noted above, the June 2012 VA examiner provided a finding that the Veteran was diagnosed with diabetes in 2007.  Additionally, a March 2007 medical record noted there was no prior history of diabetes mellitus and that the Veteran was seen in February after hospitalization when he was told he had high blood sugar.  An October 2007 medical record noted impaired fasting glucose and that the Veteran would be on metformin as lifestyle changes had not worked.  The prolonged period from separation from service until 2007 without complaints and/or treatment for diabetes mellitus, type II, is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). 

As there is no competent evidence establishing that diabetes mellitus, type II, was incurred in active duty or manifested to a compensable degree within one year of service, the Board finds service connection for diabetes mellitus, type II, is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination was conducted in January 2010 with respect to his status post septoplasty with residual of tingling sensations inside the nose.  In May 2016 testimony, the Veteran indicated that his symptoms have worsened since the most recent examination.  Thus, as the severity of the Veteran's status post septoplasty with residual of tingling sensations inside the nose may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted. 

In October 2010, the Veteran was afforded a VA examination in connection with his claim for service connection for a thyroid disability.  The VA examiner found that after reviewing the evidence on file and after an examination, the Veteran's hypothyroidism was less likely than not related to his military service.  The October 2010 VA examiner noted the single entry for complaints of a lump in the throat in 1991 did not indicate the finding of any underlying neck or throat pathology, and was felt at that time to be attributable to anxiety due to a high-stress job as an emergency room technician.  The Board notes that the Veteran's complaints of a lump in the throat were in November 1987 rather than 1991.  The October 2010 VA examiner further noted, in part, that 16 years elapsed before the Veteran was noted to have an elevated TSH level consistent with mild hypothyroidism and that given that the Veteran had numerous medical evaluations during those 16 years, it would have been highly unlikely for a significant thyroid condition to have gone unnoticed during that period of time and stated the Veteran's symptoms at the time of diagnosis of the hypothyroidism, fatigue and difficulty losing weight, were relatively mild, and would have been expected to be much more severe by that point in time if his condition had already been present for 16 years.  However, the October 2010 VA examiner did not address an undated service treatment record in which the Veteran also self-reported swollen neck glands and trouble swallowing, which would contradict the VA examiner's finding of a single entry in the service treatment records.  In light of above, the Board concludes that the October 2010 examination report is inadequate for the purposes of this decision, and thus, a remand for another VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran has not yet been afforded a VA examination with a medical opinion in connection with his claim for entitlement to service connection for an acquired psychiatric disorder.  A November 2004 medical record, dated prior to the claim, reflected a diagnosis of adjustment disorder with depressed mood.  More recent medical records, dated during the pendency of the claim, including in August 2009 reflected depression with anxiety as a current problem.  The Veteran, in May 2016 testimony, stated that during active service, he experienced anxiety, was depressed a lot, and failed to thrive.  He further testified that he did not seek mental health assistance because of what it would do to his record and his reputation or status.  The Veteran is competent to testify to his experiences and symptomatology capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any diagnosed acquired psychiatric disorder is related to active service.  See McLendon, 20 Vet. App. at 81.

In May 2016 testimony, the Veteran also indicated he received private psychiatric treatment from a provider in Swansea, Illinois but did not recall the name of the provider.  Although the record was held open to receive such records, such records have not yet been associated with the claims file.  Thus, in light of the remand for other matters, the Board finds that the Veteran should also be afforded another opportunity to submit private psychiatric treatment records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the necessary authorization from the Veteran and then attempt to obtain any records related to private psychiatric treatment from a provider in Swansea, Illinois, or relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's service-connected status post septoplasty with residual of tingling sensations inside the nose.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any thyroid disability diagnosed proximate to or during the pendency of the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  All thyroid disabilities should be identified.  As to each diagnosed thyroid disability (to include hypothyroidism), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder was present in service, was caused by service, or is otherwise related to service.  

The examiner should consider a November 1987 service treatment record which noted a complaint of a lump in the throat and an undated service treatment record which notes the Veteran self-reported swollen neck glands and trouble swallowing.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disability diagnosed proximate to or during the pendency of the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  All psychiatric disabilities should be identified.  As to each diagnosed psychiatric disability (to include depression with anxiety), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder was present in service, was caused by service, or is otherwise related to service.  

The examiner should consider on the Veteran's May 2016 testimony in which the Veteran reported that during active service he experienced anxiety, was depressed a lot, and failed to thrive and that he did not seek mental health assistance because of what it would do to his record and his reputation or status.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


